Allen, J.
It is not necessary to consider whether this is a sufficient ■ bond under the St. of 1875, e. 68, § 2, because that statute does not authorize any special judgment upon the facts in this case. Section one of the statute provides that, when any defendant who has dissolved an attachment is declared a bankrupt, the court may enter a special judgment, to enable the plaintiff to proceed against the sureties upon the bond given to dissolve the attachment. This defendant has not been declared a bankrupt. The statute refers to the bankrupt law of the United States, which was in force when the statute was enacted, and not to the state insolvent law, which became operative upon the repeal of the bankrupt law, after the enactment of the statute.
The St. of 1880, c. 246, § 8, amends the first section of the statute of 1875 by inserting the words “or against whose estate a warrant in insolvency has already been or afterwards is issued.” But this statute took effect after the bond was given, and cannot change its condition, which is to pay “ after any special judgment entered in accordance with” the St. of 1875, c. 68, § 1. Order affirmed.